DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11026252. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of patent disclose the limitation of presented application as following:
Patent 					      Application
1. A communication method, comprising: receiving, by a terminal device, first indication information sent by a network device, wherein the first indication information is used for scheduling first uplink transmission of the terminal device; receiving, by the terminal device, a physical-layer signaling sent by the network device, wherein the physical-layer signaling is used for instructing the terminal device to abandon the first uplink transmission; and 
performing, by the terminal device, processing on the first uplink transmission according to the physical-layer signaling, wherein performing, by the terminal device, the processing on the first uplink transmission according to the physical-layer signaling comprises: based on a determination that the terminal device has not completed the first uplink transmission when receiving the physical-layer signaling, performing, by the terminal device, the processing on the first uplink transmission according to the physical-layer signaling, wherein the terminal device has not completed the first uplink transmission comprises the first uplink transmission having started but data or information corresponding to the first uplink transmission has not been sent.

2. The method of claim 1, wherein the physical-layer signaling is used for instructing the terminal device to suspend the first uplink transmission, and the method comprises: 
after the terminal device performs the processing on the first uplink transmission according to the physical-layer signaling; receiving, by the terminal device, second indication information sent by the network device, wherein the second indication information is used for instructing the terminal device to abandon the first uplink transmission or continue to perform the first uplink transmission, or instructing the terminal device to use a new configuration parameter to perform the first uplink transmission; and performing, by the terminal device, processing on the first uplink transmission according to the second indication information.
3. The method of claim 2, wherein the method further comprises: starting, by the terminal device, a timer when determining that the physical-layer signaling is used for instructing the terminal device to suspend the first uplink transmission; wherein receiving, by the terminal device, the second indication information sent by the network device comprises: receiving, by the terminal device, the second indication information sent by the network device before the timer expires.
4. The method of claim 3, wherein the method further comprises: based on a determination that the terminal device does not receive the second indication information sent by the network device before the timer expires, abandoning, by the terminal device, the first uplink transmission.
5. The method of claim 1, wherein the physical-layer signaling is specifically used for modifying at least one of following configuration parameters of the first uplink transmission: a waveform, a transmission resource, a Modulation Coding Scheme (MCS), and a parameter for beamforming.
6. The method of claim 4, wherein the method further comprises: before the terminal device receives the physical-layer signaling sent by the network device: based on a determination that the physical-layer signaling is specifically used for modifying a waveform of the first uplink transmission, receiving, by the terminal device, a high-layer signaling sent by the network device, wherein the high-layer signaling carries a configuration parameter corresponding to each of at least two selectable uplink waveforms supported by the terminal device, and the at least two selectable uplink waveforms comprise a modified waveform of the first uplink transmission, wherein the physical-layer signaling comprises a configuration parameter corresponding to the modified waveform carried by the high-layer signaling; and after the terminal device receives the physical-layer signaling sent by the network device: determining, by the terminal device, to use the modified waveform to perform the first uplink transmission according to the configuration parameter carried by the physical-layer signaling.
7. The method of claim 1, wherein receiving, by the terminal device, the physical-layer signaling sent by the network device comprises: receiving, by the terminal device, the physical-layer signaling sent by the network device when the network device determines that an uplink transmission waveform of the terminal device needs to be modified.
8. The method of claim 1, wherein the first uplink transmission includes at least one of: transmission on a Physical Uplink Shared Channel (PUSCH), transmission of an uplink reference signal, and transmission on a Physical Uplink Control Channel (PUCCH).
9. The method of claim 1, wherein when the first uplink transmission comprises transmission on a PUSCH, the first indication information comprises an uplink transmission number corresponding to the first uplink transmission; the physical-layer signaling carries the uplink transmission number corresponding to the first uplink transmission; wherein after the terminal device receives the physical-layer signaling sent by the network device, the method further comprises: determining, by the terminal device, that the physical-layer signaling corresponds to the first uplink transmission according to the uplink transmission number carried by the physical-layer signaling.
10. The method of claim 1, wherein the physical-layer signaling is further used for scheduling second uplink transmission of the terminal device; and the method further comprises: performing the second uplink transmission according to the physical-layer signaling.
11. A terminal device, comprising: a receiver used for receiving first indication information sent by a network device, and receive a physical-layer signaling sent by the network device, wherein the first indication information is used for scheduling first uplink transmission of the terminal device, and the physical-layer signaling is used for instructing the terminal device to abandon the first uplink transmission; and a processor used for performing processing on the first uplink transmission according to the physical-layer signaling received by the receiver, wherein when the first uplink transmission has not completed when the receiver receives the physical-layer signaling, performing the processing on the first uplink transmission according to the physical-layer signaling, wherein the terminal device has not completed the first uplink transmission comprises the first uplink transmission having started but data or information corresponding to the first uplink transmission has not been sent.

12. The terminal device of claim 11, wherein the physical-layer signaling is used for instructing the terminal device to suspend the first uplink transmission; the receiver is further used for receiving second indication information sent by the network device after the processor performs the processing on the first uplink transmission according to the physical-layer signaling received by the receiver, wherein the second indication information is used for instructing the terminal device to abandon the first uplink transmission or continue to perform the first uplink transmission, or instructing the terminal device to use a new configuration parameter to perform the first uplink transmission; and the processor is further used for performing processing on the first uplink transmission according to the second indication information received by the receiver.
13. The terminal device of claim 12, wherein the processor is further used for starting a timer when determining that the physical-layer signaling is used for instructing the terminal device to suspend the first uplink transmission; and the receiver is specifically used for receiving the second indication information sent by the network device before the timer started by the processor expires.
14. The terminal device of claim 13, wherein the processor is further used for abandoning the first uplink transmission when the second indication information sent by the network device is not received before the timer expires.
15. The terminal device of claim 11, wherein the physical-layer signaling is specifically used for modifying at least one of following configuration parameters of the first uplink transmission: a waveform, a transmission resource, a Modulation Coding Scheme (MCS), and a parameter for beamforming.
1 and 13. A communication method, comprising: receiving, by a terminal device, first indication information sent by a network device, wherein the first indication information is used for scheduling first uplink transmission of the terminal device; receiving, by the terminal device, a physical-layer signaling sent by the network device, wherein the physical-layer signaling is used for instructing the terminal device to abandon the first uplink transmission; and 
abandoning, by the terminal device, the first uplink transmission according to the physical-layer signaling.
2. The method of claim 1, wherein abandoning, by the terminal device, the first uplink transmission according to the physical-layer signaling, comprises: based on a determination that the terminal device has not completed the first uplink transmission when receiving the physical-layer signaling, abandoning, by the terminal device, the first uplink transmission according to the physical-layer signaling.
3. The method of claim 1, wherein the method further comprises: based on a determination that the terminal device has completed the first uplink transmission when receiving the physical-layer signaling, discarding, by the terminal device, the physical-layer signaling.
4. The method of claim 1, wherein the physical-layer signaling is used for instructing the terminal device to suspend the first uplink transmission, and the method comprises: 
after the terminal device suspends the first uplink transmission according to the physical-layer signaling; 
receiving, by the terminal device, second indication information sent by the network device, wherein the second indication information is used for instructing the terminal device to abandon the first uplink transmission or continue to abandon the first uplink transmission, or instructing the terminal device to use a new configuration parameter to abandon the first uplink transmission; and abandoning, by the terminal device, the first uplink transmission according to the second indication information.
5. The method of claim 4, wherein the method further comprises: starting, by the terminal device, a timer when determining that the physical-layer signaling is used for instructing the terminal device to suspend the first uplink transmission; wherein receiving, by the terminal device, the second indication information sent by the network device comprises: receiving, by the terminal device, the second indication information sent by the network device before the timer expires.
6. The method of claim 5, wherein the method further comprises: based on a determination that the terminal device does not receive the second indication information sent by the network device before the timer expires, abandoning, by the terminal device, the first uplink transmission.
7. The method of claim 1, wherein the physical-layer signaling is further used for modifying at least one of following configuration parameters of the first uplink transmission: a waveform, a transmission resource, a Modulation Coding Scheme (MCS), and a parameter for beamforming.
8. The method of claim 6, wherein the method further comprises: before the terminal device receives the physical-layer signaling sent by the network device: based on a determination that the physical-layer signaling is used for modifying a waveform of the first uplink transmission, receiving, by the terminal device, a high-layer signaling sent by the network device, wherein the high-layer signaling carries a configuration parameter corresponding to each of at least two selectable uplink waveforms supported by the terminal device, and the at least two selectable uplink waveforms comprise a modified waveform of the first uplink transmission, wherein the physical-layer signaling comprises a configuration parameter corresponding to the modified waveform carried by the high-layer signaling; and after the terminal device receives the physical-layer signaling sent by the network device: determining, by the terminal device, to use the modified waveform to perform the first uplink transmission according to the configuration parameter carried by the physical-layer signaling.

9. The method of claim 1, wherein receiving, by the terminal device, the physical-layer signaling sent by the network device comprises: receiving, by the terminal device, the physical-layer signaling sent by the network device when the network device determines that an uplink transmission waveform of the terminal device needs to be modified.
10. The method of claim 1, wherein the first uplink transmission includes at least one of: transmission on a Physical Uplink Shared Channel (PUSCH), transmission of an uplink reference signal, and transmission on a Physical Uplink Control Channel (PUCCH).
11. The method of claim 1, wherein when the first uplink transmission comprises transmission on a PUSCH, the first indication information comprises an uplink transmission number corresponding to the first uplink transmission; the physical-layer signaling carries the uplink transmission number corresponding to the first uplink transmission; wherein after the terminal device receives the physical-layer signaling sent by the network device, the method further comprises: determining, by the terminal device, that the physical-layer signaling corresponds to the first uplink transmission according to the uplink transmission number carried by the physical-layer signaling.
12. The method of claim 1, wherein the physical-layer signaling is further used for scheduling second uplink transmission of the terminal device; and the method further comprises: performing the second uplink transmission according to the physical-layer signaling.
14. A terminal device, comprising: a receiver used for receiving first indication information sent by a network device, and receive a physical-layer signaling sent by the network device, wherein the first indication information is used for scheduling first uplink transmission of the terminal device, and the physical-layer signaling is used for instructing the terminal device to abandon the first uplink transmission; and a processor used for abandoning the first uplink transmission according to the physical-layer signaling received by the receiver.
15. The terminal device of claim 14, wherein the processor is further used for, if the first uplink transmission is not completed when the receiver receives the physical-layer signaling, abandoning the first uplink transmission according to the physical-layer signaling.
16. The terminal device of claim 14, wherein the processor is further used for, if the first uplink transmission is completed when the receiver receives the physical-layer signaling, discarding, the physical-layer signaling.
17. The terminal device of claim 14, wherein the physical-layer signaling is used for instructing the terminal device to suspend the first uplink transmission; the receiver is further used for receiving second indication information sent by the network device after the processor suspends the first uplink transmission according to the physical-layer signaling received by the receiver, wherein the second indication information is used for instructing the terminal device to abandon the first uplink transmission or continue to abandon the first uplink transmission, or instructing the terminal device to use a new configuration parameter to perform the first uplink transmission; and the processor is further used for abandoning the first uplink transmission according to the second indication information received by the receiver.

18. The terminal device of claim 17, wherein the processor is further used for starting a timer when determining that the physical-layer signaling is used for instructing the terminal device to suspend the first uplink transmission; and the receiver is further used for receiving the second indication information sent by the network device before the timer started by the processor expires.
19. The terminal device of claim 18, wherein the processor is further used for abandoning the first uplink transmission when the second indication information sent by the network device is not received before the timer expires.
20. The terminal device of claim 14, wherein the physical-layer signaling is further used for modifying at least one of following configuration parameters of the first uplink transmission: a waveform, a transmission resource, a Modulation Coding Scheme (MCS), and a parameter for beamforming.
	

the claimed patent discloses the limitation of the claims of application such as receiving information for scheduling an uplink transmission, physical layer signaling that indicates abandon of the uplink transmission as stated in the claims of the patent by excepting some elements from the claims in order to broaden the claims. Therefore, the applicant is attempting to broaden the parent application's claims by eliminating some of the claim elements in the continuation at issue here. If allowed, the application at bar would unjustly extend applicant patent protection beyond the statutory period of the patent while, at the same time, granting broader protection to the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 10-14 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han [US 2017/0150367].
As claims 1 and 13, Han discloses a communication method and device comprising: receiving, by a terminal device, first indication information sent by a network device, wherein the first indication information is used for scheduling first uplink transmission of the terminal device [Par. 0247 discloses a Base station send a scheduled information to UE  in order to allow UE scheduling uplink data at the scheduling timing and resource]; receiving, by the terminal device, a physical-layer signaling sent by the network device, wherein the physical-layer signaling is used for instructing the terminal device to abandon the first uplink transmission [Par. 0247 discloses Base station send a message via PDCCH, DCI or Grant to notify UE to terminate the scheduling uplink data, Fig 3, Ref 301]; and abandoning, by the terminal device, the first uplink transmission according to the physical-layer signaling [Par. 0247 discloses UE terminates the uplink scheduled data, Fig 3, Ref 302].
As claim 14, Han discloses a terminal device, comprising: a receiver used for receiving first indication information sent by a network device [Par. 0247 discloses a Base station send a scheduled information to UE  in order to allow UE scheduling uplink data at the scheduling timing and resource], and receive a physical-layer signaling sent by the network device, wherein the first indication information is used for scheduling first uplink transmission of the terminal device, and the physical-layer signaling is used for instructing the terminal device to abandon the first uplink transmission [Par. 0247 discloses Base station send a message via PDCCH, DCI or Grant to notify UE to terminate the scheduling uplink data, Fig 3, Ref 301]; and a processor used for abandoning the first uplink transmission according to the physical-layer signaling received by the receiver [Par. 0247 discloses UE terminating the uplink scheduled data, Fig 3, Ref 302].
	As claims 7 and 20, Han discloses the physical-layer signaling is further used for modifying at least one of following configuration parameters of the first uplink transmission: a waveform, a transmission resource, a Modulation Coding Scheme (MCS), and a parameter for beamforming [Par. 0247 discloses base station indicates a new resource for UE to transmit the uplink transmission].
As claim 10, Han discloses the first uplink transmission includes at least one of: transmission on a Physical Uplink Shared Channel (PUSCH), transmission of an uplink reference signal, and transmission on a Physical Uplink Control Channel (PUCCH) [Par. 0010 discloses PUSCH].
As claim 11, Han discloses when the first uplink transmission comprises transmission on a PUSCH [Par. 0010], the first indication information comprises an uplink transmission number corresponding to the first uplink transmission [Par. 0247 discloses UE can transmit at n+4 “read on uplink transmission number”]; the physical-layer signaling carries the uplink transmission number corresponding to the first uplink transmission [Par. 0247 discloses UE can transmit at n+4 “read on uplink transmission number”]; wherein after the terminal device receives the physical-layer signaling sent by the network device, the method further comprises: determining, by the terminal device, that the physical-layer signaling corresponds to the first uplink transmission according to the uplink transmission number carried by the physical-layer signaling transmission [Par. 0247 discloses UE can transmit at n+4 “read on uplink transmission number” based PDCCH].
As claim 12, Han discloses wherein the physical-layer signaling is further used for scheduling second uplink transmission of the terminal device [Par. 0247 discloses after receiving PDCCH, the UE schedules an uplink transmission at another resource]; and the method further comprises performing the second uplink transmission according to the physical-layer signaling [Par. 0247 discloses UE performs the schedules based on the received physical signaling].
Claim(s) 1, 7, 10, 12-14 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eriksson [US 2015/0223232].
As claims 1 and 13, Eriksson discloses a communication method and device comprising: receiving, by a terminal device, first indication information sent by a network device, wherein the first indication information is used for scheduling first uplink transmission of the terminal device [Fig 4A or 4B  discloses a UE receives a scheduled information “TB size” in order to allow UE scheduling uplink data at the scheduling timing and resource]; receiving, by the terminal device, a physical-layer signaling sent by the network device, wherein the physical-layer signaling is used for instructing the terminal device to abandon the first uplink transmission [Fig 4A, Ref 420, 430 and 450 wherein if Grant indicates No TB size then abandon transmission]; and abandoning, by the terminal device, the first uplink transmission according to the physical-layer signaling [Fig 4A, Ref 450].
As claim 14, Eriksson discloses a terminal device, comprising: a receiver used for receiving first indication information sent by a network device [Fig 4A or 4B  discloses a UE receives a scheduled information “TB size” in order to allow UE scheduling uplink data at the scheduling timing and resource], and receive a physical-layer signaling sent by the network device, wherein the first indication information is used for scheduling first uplink transmission of the terminal device, and the physical-layer signaling is used for instructing the terminal device to abandon the first uplink transmission [Fig 4A, Ref 420, 430 and 450 wherein if Grant indicates No TB size then abandon transmission]; and a processor used for abandoning the first uplink transmission according to the physical-layer signaling received by the receiver [Fig 4A, Ref 450].
	As claims 7 and 20, Eriksson discloses the physical-layer signaling is further used for modifying at least one of following configuration parameters of the first uplink transmission: a waveform, a transmission resource, a Modulation Coding Scheme (MCS), and a parameter for beamforming [Fig 4A or 4B, TB size is resource to be used for uplink transmission].
As claim 10, Eriksson discloses the first uplink transmission includes at least one of: transmission on a Physical Uplink Shared Channel (PUSCH), transmission of an uplink reference signal, and transmission on a Physical Uplink Control Channel (PUCCH) [Par. 0005 discloses PUSCH and PUCCH].
As claim 12, Eriksson discloses wherein the physical-layer signaling is further used for scheduling second uplink transmission of the terminal device [Fig 4B, Ref 420, 460 and 470 wherein value of Ref 420 using for scheduling new TB]; and the method further comprises performing the second uplink transmission according to the physical-layer signaling [Fig 4B, Ref 470].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Lou [20100067591].
As claim 9, Han fails to disclose what Lou receiving, by the terminal device,
the physical-layer signaling sent by the network device comprises: receiving, by the
terminal device, the physical-layer signaling sent by the network device when the
network device determines that an uplink transmission waveform of the terminal device
needs to be modified [Par. 0062 disclose switching waveform is send via PDCCH].
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of claimed invention to apply a method and system for sending an
instruction via PDCCH to mobile to switch a waveform based on its requesting as
disclosed by Lou into the teaching of Eriksson. The motivation would have been to
prevent data loss.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson in view of Han.
As claim 11, Eriksson discloses when the first uplink transmission comprises transmission on a PUSCH [Par. 0010].  However, Eriksson fails to disclose what Han disclose  the first indication information comprises an uplink transmission number corresponding to the first uplink transmission [Par. 0247 discloses UE can transmit at n+4 “read on uplink transmission number”]; the physical-layer signaling carries the uplink transmission number corresponding to the first uplink transmission [Par. 0247 discloses UE can transmit at n+4 “read on uplink transmission number”]; wherein after the terminal device receives the physical-layer signaling sent by the network device, the method further comprises: determining, by the terminal device, that the physical-layer signaling corresponds to the first uplink transmission according to the uplink transmission number carried by the physical-layer signaling transmission [Par. 0247 discloses UE can transmit at n+4 “read on uplink transmission number” based PDCCH].
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of claimed invention to apply a method and system for indicating the uplink transmission number in the control channel as disclosed Han into the teaching of Eriksson.  The motivation would have been to improve scheduler.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eriksson and Han as applied to claim 1 above, and further in view of Lou [20100067591].
As claim 9, Han and Eriksson fail to disclose what Lou receiving, by the terminal device, the physical-layer signaling sent by the network device comprises: receiving, by the terminal device, the physical-layer signaling sent by the network device when the
network device determines that an uplink transmission waveform of the terminal device
needs to be modified [Par. 0062 discloses switching waveform is send via PDCCH].
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of claimed invention to apply a method and system for sending an
instruction via PDCCH to mobile to switch a waveform based on its requesting as
disclosed by Lou into the teaching of Eriksson. The motivation would have been to
prevent data loss.
Allowable Subject Matter
Claims 2-6, 8 and 15-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As claims 2 and 15, the prior arts fail to disclose abandoning, by the terminal device, the first uplink transmission according to the physical-layer signaling, comprises: based on a determination that the terminal device has not completed the first uplink transmission when receiving the physical-layer signaling, abandoning, by the terminal device, the first uplink transmission according to the physical-layer signaling.
As claims 3 and 16, the prior arts fail to disclose based on a determination that the terminal device has completed the first uplink transmission when receiving the physical-layer signaling, discarding, by the terminal device, the physical-layer signaling.
As claims 4 and 17, the prior arts fail to disclose the physical-layer signaling is used for instructing the terminal device to suspend the first uplink transmission, and the method comprises after the terminal device suspends the first uplink transmission according to the physical-layer signaling; receiving, by the terminal device, second indication information sent by the network device, wherein the second indication information is used for instructing the terminal device to abandon the first uplink transmission or continue to abandon the first uplink transmission, or instructing the terminal device to use a new configuration parameter to abandon the first uplink transmission; and abandoning, by the terminal device, the first uplink transmission according to the second indication information.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414